Citation Nr: 0945025	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962, 
November 1963 to January 1972, and in February 1991.  The 
Veteran had additional duty in the National Guard.

This matter originally came to the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in North Little Rock, Arkansas that 
denied service connection for PTSD and denied increased 
ratings for residuals of injuries to the Veteran's left and 
right knees.  The Board granted the Veteran a separate 10 
percent rating for an impairment of the right knee other than 
limited motion, but otherwise denied the Veteran's claim for 
an increased rating for his right knee injury, and remanded 
the Veteran's other claims for additional evidentiary 
development.  Such development having been completed, the 
case was returned to the Board for appellate disposition.

To the extent a temporary total rating was granted during 
this appeal period, nothing herein concerns that period.  The 
discussion herein is limited to the assignment of a schedular 
rating at such times that the temporary total rating was not 
in effect.


FINDINGS OF FACT

1.  The Veteran did not serve in combat, and the Veteran's 
claimed in-service stressor could not be verified.  

2.  The residuals of the Veteran's injury to his left knee 
was not shown to have been productive of limited extension of 
the knee, flexion limited to 30 degrees or less, impairment 
of the tibia or fibula, genu recurvatum, dislocated semilunar 
cartilage, or recurrent subluxation or lateral instability at 
any pertinent time during the period of this appeal.



CONCLUSIONS OF LAW

1.  PTSD is not due to disease or injury that was incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009). 

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's left knee disability were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2008 Supp); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
diagnostic codes 5256-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in June 2002, 
prior to the rating decision appealed herein, that explained 
what the evidence needed to show in order to establish 
service connection for PTSD and provided examples of the 
types of evidence that the Veteran could submit in support of 
his claim.  The Veteran was also informed that, in order to 
receive an increased rating for a disability, he needed to 
show that the disability got worse.  In an October 2003 
letter that was sent to the Veteran with respect to a related 
claim for a temporary total evaluation (TTE) for his right 
knee disability that explained the types of evidence that VA 
was responsible for obtaining on the Veteran's behalf as well 
as the evidence that it was the Veteran's responsibility to 
ensure that VA received.  In March 2006, the Veteran was sent 
a letter that explained the manner in which VA assigns 
disability ratings and effective dates.  Additionally, after 
the Board's July 2007 decision and remand, the Veteran was 
sent another letter that provided information about 
disability rating and effective dates as well as what was 
necessary in order to establish service connection for PTSD.  
The Veteran's claim was subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in August 
2009, thereby curing any predecisional notice errors.   

In any event, to the extent that there was a VCAA notice 
error in this case, such error was harmless because the 
Veteran's representative demonstrated familiarity with the 
requirements for obtaining an increased rating for the 
Veteran's knee disability and for establishing service 
connection for PTSD.  For example, in a post-remand brief 
dated in September 2009, the Veteran's representative 
specifically cited the provisions of the Code of Federal 
Regulations pertaining to the evaluation of limitation of 
motion and other impairments of the knee. 

In addition to providing certain notices to claimants, VA 
also must make reasonable efforts to assist them to obtain 
the evidence necessary to substantiate their claim(s), unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, 
service treatment records, private treatment records 
pertaining to various other claims made by the Veteran, 
service personnel records, written statements that were 
submitted by the Veteran, and a response from the Center for 
Unit Record Research (CURR) indicating that the Veteran's 
claimed stressor could not be verified.  The Veteran was 
provided VA examinations in connections with his claims.

The Board finds that VA satisfied its obligations pursuant to 
the VCAA in this case.  Additionally, the Board finds that VA 
substantially complied with the instructions that were set 
forth in its July 2007 decision and remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that claimants 
are entitled to compliance with the Board's remand 
instructions); Dyment v. West 13 Vet. App. 141, aff'd sub nom 
Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where the Board's remand instructions 
were substantially complied with).  While the Board 
acknowledges that the mental health evaluation that VA 
provided to the Veteran was conducted by a psychologist, 
rather than a psychiatrist, as was requested by the remand 
instructions, this does not violate Stegall in this case 
because the Board required that the Veteran be examined with 
respect to his PTSD claim only if the RO/AMC was able to 
verify the presence of an in-service stressor.  Since the 
presence of such stressor was not verified, no examination 
was necessary.  Therefore, an error with respect to the 
nature of the professional providing the examination is 
harmless, as the Board did not require that the Veteran 
receive an examination at all under these circumstances.  

II.  Service connection for PTSD

The Veteran claims that he has PTSD which is related to his 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service or was caused by a disease or 
injury that occurred during service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(1).

In this case, service treatment records do not show that the 
Veteran was diagnosed with PTSD during his service.  
Similarly, the evidence does not show that the Veteran 
engaged in combat with the enemy.  The Veteran's initial 
period of service occurred during peacetime.  The Veteran's 
DD-214 for his period of Vietnam-era service indicated that 
his military occupational specialty was counterintelligence, 
which was considered analogous to the civilian occupation of 
investigator.  He served in Vietnam from December 3, 1969 to 
November 30, 1970 and, according to his record of service, 
participated in the winter-spring 1970/DA sanctuary 
counteroffensive/Vietnam counteroffensive Phase VII.  He did 
not receive any combat related decorations; in fact, in his 
written statements, including a written statement dated in 
November 2002, the Veteran acknowledged that his awards were 
all for meritorious service.  The VA General Counsel held 
that mere presence in a combat zone or participation in a 
campaign do not constitute engaging in "combat with the 
enemy" for purposes of the application of 38 C.F.R. § 
3.304(f)(1). See VAOCGPREC 12-99.  Rather, to be entitled to 
the exception from the stressor verification requirement, a 
Veteran must have "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  Id.  The evidence does 
not show that the Veteran meets this criteria.  While the 
Veteran claimed that he was present during a "sapper" 
attack, this information could not be verified by CURR.

Insofar as neither of the exceptions to the stressor 
verification requirement were satisfied, service connection 
may not be granted absent a verified stressor.  

In a July 2002 written statement, the Veteran related that 
some time in the winter or spring of 1970, his base was 
attacked by "sappers." He saw a wounded man that he later 
learned died.  He also reportedly found a severed head.  In a 
November 2002 written statement, the Veteran again related 
that at some time while he was stationed at Camp Radcliffe in 
Vietnam the base was attacked by "sappers."  He could not 
remember the date of the attack.  He heard gunfire and people 
yelling for help, and saw a man who was injured in the attack 
being carried away.  The Veteran later learned that the man 
died.  The Veteran also claimed that after the attack he 
found a severed head and other body parts.  CURR was unable 
to verify the occurrence of the Veteran's alleged stressor 
because he failed to provide sufficiently specific 
information about when the alleged stressful event occurred.  

In its July 2007 decision and remand, the Board instructed 
the RO/AMC to afford the Veteran an additional opportunity to 
provide more specific information about his alleged stressor.  
At that time, the Veteran related that, to the best of his 
recollection, the incident took place in the spring of 1969.  
He again related that he saw a young soldier injured, but was 
unable to help the soldier because he was pinned down by 
gunfire and the soldier later died.  He also related that he 
found the head of a "sapper" and had to take the head away 
from hungry dogs.  

CURR responded that it researched the operational reports for 
the period ending  October 31, 1969.  The documents did not 
substantiate any attacks at Camp Radcliffe between August and 
October 1969 or any casualties during that period. While the 
Veteran alleged that the attack took place in the spring and 
CURR apparently researched the summer/fall period, the 
Veteran's service records show that he did not arrive in 
Vietnam until late 1969.  Therefore, he could not have been 
present for any attacks on Camp Radcliffe that occurred in 
spring 1969 and this error was harmless. 

The Board acknowledges that the Veteran's treating VA 
providers have diagnosed him with PTSD related to his service 
in Vietnam.  The Board also acknowledges that the Veteran was 
diagnosed with PTSD by VA examiners in August 2002 and in May 
2009; both of the examiners opined that the Veteran's PTSD 
was due to his Vietnam War experiences.  The psychologist who 
performed the May 2009 examination acknowledged that the 
Veteran's claims file indicated that no verified stressor 
could be found, but reasoned that there was no evidence of a 
post-service stressor that could account for the Veteran's 
symptoms. 

In this regard, the Board notes that in Moreau v. Brown, 9 
Vet. App. 389, 396 (1996), the Court specifically held that 
"credible supporting evidence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence."  Id.  See also Cohen v. Brown, 10 Vet. App. 128, 
145 (1997) ("An opinion by a mental health professional 
based on a post-service examination of the Veteran cannot be 
used to establish the occurrence of the stressor.")  Indeed, 
as noted in Moreau, the requirement for credible supporting 
evidence of an in-service stressor would be "rendered 
nugatory" if it could be satisfied by an after-the-fact 
medical nexus opinion. Moreau, 9 Vet. App. at 396.  A 
diagnosis of PTSD necessarily constitutes a finding by the 
mental health provider that the patient experienced a 
traumatic event.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), Diagnostic Code 
309.81.  

Thus, while the facts show that the Veteran was diagnosed 
with PTSD, the evidence does not show that he engaged in 
combat with the enemy and his claimed stressor could not be 
verified.  

The Board also considered the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009), to the effect that a 
Veteran's claim for service connection for PTSD must be 
deemed to include a claim for service connection for any 
other psychiatric disorder that could be productive of the 
Veteran's symptoms.  Notably, such other psychiatric 
disorders are not subject to the same stressor verification 
requirements that are applicable to PTSD claims.  However, 
the evidence does not show that the Veteran has a psychiatric 
disorder other than PTSD.  The psychologist who conducted the 
May 2009 VA examination specifically noted that he found no 
evidence of a psychiatric disorder other than PTSD.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
PTSD is denied.

II. Increased Rating for residuals of a left knee disability

The Veteran alleges that the symptoms of the residuals of an 
injury to his left knee are more severe than are encompassed 
by the currently assigned single 10 percent evaluation.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals of injury to his left knee are 
currently rated pursuant to diagnostic codes 5257-5261.  
Diagnostic code 5257 refers to other impairments of the knee.  
An evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, and evaluation of 20 
percent is assigned when the impairment is moderate, and an 
evaluation of 30 percent is assigned when the impairment is 
severe.  Diagnostic Code 5261 pertains to limitation of 
extension of the knee.  A 10 percent evaluation is assigned 
for extension that is limited to 10 degrees.  A 20 percent 
evaluation is assigned for extension that is limited to 15 
degrees.  A 30 percent evaluation is assigned for extension 
that is limited to 20 degrees.  A 40 percent evaluation is 
assigned for extension that is limited to30 degrees.  A 50 
percent evaluation is assigned for extension that is limited 
to 45 degrees or greater.  

Arthritis of a joint is rated based on range of motion where 
a compensable level of loss of range of motion is present.  
38 C.F.R. § 4.71a, diagnostic code 5003.  Where the 
limitation of range of motion is non-compensable, a 10 
percent evaluation is assigned.  Id.   Arthritis of multiple 
joints may be rated based on x-ray findings where there is no 
loss of range of motion; these rating may not be combined 
with rating based on limitation of motion.  Id. 

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that the separate 
rating is based upon additional disability. VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 
56,704 (1998). Also, a separate rating may be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same knee, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee was first examined in connection with 
this claim in August 2002.  At that time, the Veteran 
complained of pain in his left knee.  Upon examination, the 
range of motion of the Veteran's left knee was 0 to 120 
degrees, with the limitation of motion ascribed to pain.  
There was no subluxation or ligament laxity of the left knee.  
The examiner diagnosed chrondomalacia of the left knee.  

The Veteran was reexamined by VA in April 2008.  At that 
time, the Veteran was noted to be wearing bilateral hinged 
knee braces.  He reported that he sometimes took medication 
for his bilateral knee and back pain but preferred not to do 
so because it caused drowsiness.  Upon examination, neither 
knee was swollen or warm to the touch.  Both were tender 
along the medial parapatellar area and at the medial joint 
line.  The Veteran's range of motion in both of his knees was 
0 to 135 degrees, with objective indications of pain on 
motion.  The Veteran described additionally limited motion 
with repetitive use.  There was patellofemoral crepitation of 
the left knee.  The Veteran was able to squat with pain.  
There was no instability of the knees.  The Veteran's pulses 
were good and he had normal deep tendon reflexes and motor 
strength, but did have some loss of sensation in his toes.  

The examiner indicated that the Veteran's knee disability was 
moderately severe, with complaints of pain and limitation of 
motion but no lateral instability or subluxation.  He could 
not squat, kneel, bend, climb, or lift due to his bilateral 
knee and back problems.  The examiner diagnosed bilateral 
knee degenerative joint disease of moderate severity.  

VA treatment records show treatment for the Veteran's 
bilateral knee problems.  An x-ray of the Veteran's knees in 
March 2002 showed that the joint space at both knees appeared 
unremarkable without joint effusion.  The interpretation was 
a normal study.  A later x-ray showed abnormalities of the 
right knee only.  The Veteran was issued bilateral hinged 
knee braces in July 2002.  The prosthetics notes indicate 
that the Veteran was a long term user of a right knee brace 
but the reason that a left knee brace was issued was unclear.  
In August 2003 the Veteran underwent a arthroscopic surgery 
for a medial meniscus tear in his left knee.  The operative 
report also noted that the Veteran had grade III 
chrondomalacia of the medial femoral condoyle of his left 
knee.  He received a temporary 100 percent evaluation for the 
period of his surgery and convalescence which is not part of 
this appeal.  An April 2008 x-ray showed mild degenerative 
changes of the left knee.  

In a written statement dated in January 2003 the Veteran 
related that he was issued braces for both of his knees and 
that he needs these braces in order to walk and to prevent 
falls.  In written statement that was received by VA in 
December 2004, the Veteran alleged that he had instability of 
both of his knees necessitating the use of metal enforced 
braces extending from mid-thigh to mid-calf, and the use of a 
cane which later was replaced with bilateral crutches.  He 
also contended that his knee problems caused more severe pain 
than they had previously.  

The Veteran's left knee symptoms, exclusive of the period of 
his convalescence, do not warrant a rating higher than 10 
percent.  Upon the most recent examination, the Veteran had 
full extension of his left knee and flexion of his knee was 
limited by only 5 degrees (he can achieve 135 degrees out of 
140 degrees).  Thus, his loss of range of motion is non-
compensable.  This is consistent with a 10 percent evaluation 
which is assigned for arthritis with non-compensable range of 
motion under diagnostic code 5003.  At the Veteran's prior 
examination of his knees in 2002, he likewise achieved full 
extension and his flexion of both knees was limited to 120 
degrees, which is likewise non-compensable.  In any event, 
the Veteran was not shown to have arthritis of his left knee 
in 2002.  

While the Veteran wears bilateral knee braces, both VA 
examiners specifically found that there was no subluxation or 
ligament laxity/instability of the left knee.  Moreover, 
while in the 2008 VA examination the examiner noted that the 
Veteran had various functional limitations, these were based 
on the combined effects of the disabilities of both of his 
knees as well as his back disability.  Additionally, while 
the examiner opined that the Veteran's degenerative joint 
disease of the knees was moderately severe, this was not 
consistent with the objective findings on examination apart 
from the Veteran's pain on motion.  There were reports that 
there was more arthritis in the right knee.

The Board also considered the other diagnostic codes 
pertinent to disabilities of the knees but they would not 
yield a higher rating.  There is no evidence that the Veteran 
has ankylosis of the left knee, dislocated semilunar 
cartilage, malunion of the tibia and fibula, or genu 
recurvatum.  38 C.F.R. § 4.71a, diagnostic codes 5256-5263.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  There 
is no evidence that the Veteran's left knee disability 
materially interferes with his employment.  At his April 2008 
orthopedic examination, the Veteran reported that he worked 
as a health care administrator and missed about 2 days of 
work per month due to the combined effects of pain from both 
of his legs and his back.  At his May 2009 VA psychiatric 
examination the Veteran reported working in an office as a 
facilities manager for a gas company and reported enjoying 
doing yard work, implying that he is able to engage in some 
physical activity.  There is also no evidence that the 
Veteran's left knee disability required repeated 
hospitalizations.  He had two surgeries on his left knee, one 
in June 2001 and one during this appeal period in August 
2003.  This does not constitute repeated hospitalizations 
that would render the schedular rating inadequate.  

The Board considered the benefit of the doubt doctrine, but 
the preponderance of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).  Accordingly, an increased rating for residuals of a 
left knee injury is denied.  




ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 10 percent for residuals of an 
injury to the left knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


